MEMORANDUM **
Nachhatar Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order, adopting and affirming an immigration judge’s denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Bandari v. INS, 227 F.3d 1160, 1165 (9th Cir.2000), and grant the petition for review and remand.
We grant the petition for review because the adverse credibility determination, including the findings regarding omissions, demeanor and supporting documents, are not supported by substantial evidence. See Bandari, 227 F.3d at 1166-68; see also Singh v. Ashcroft, 301 F.3d 1109, 1113 (9th Cir.2002); Sidhu v. INS, 220 F.3d 1085, 1091 (9th Cir.2000).
Accordingly, we grant the petition for review and we remand for further proceedings consistent with this disposition. *667See INS v. Orlando Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.